                Case 1:18-cv-02185-JGK Document 94 Filed 05/09/19 Page 1 of 6




                                ZEICHNER ELLMAN & KRAUSE                          LLP
                                          1211 AVEN UE O F THE AMER IC AS
                                           NEW YOR K, NEW YOR K 10036
                                               T E L : ( 2 1 2 ) 2 2 3 -0 4 0 0
  DIRECT DIAL
   (203) 489-1233                                                                         WWW.ZEKLAW.COM
zgrendi@zeklaw.com



                                                                May 9, 2019

           BY ECF

           Judge John G. Koeltl
           United States Courthouse
           Southern District of New York
           500 Pearl St.
           New York, New York 10007-1312

                     Eastern Profit Corporation Limited v. Strategic Vision US LLC,
                                   Civil Action No. 18-CV-2185 (JGK)

           Dear Judge Koeltl,

                          Plaintiff Eastern Profit Corporation Limited (“Eastern”) respectfully
           responds to the April 18, 2019 and April 26, 2019 pre-motion conference request letters
           (the “Pre-Motion Letters”) submitted by defendant Strategic Vision US, LLC (“Strategic
           Vision”).

                          While Eastern believes Strategic Vision’s criticisms of the Amended
           Complaint lack merit, Eastern has today filed a Second Amended Complaint (Dkt. No.
           93) under FRCP 15(a)(1). By doing so, Eastern has addressed the issues raised by
           Strategic Vision’s Pre-Motion Letters. Accordingly, there is no longer any basis for
           Strategic Vision’s proposed 12(b)(6) motion.

                         Eastern Has A Right To File The Second Amended Complaint
                                     As Of Course Under FRCP 15(A)(1)

                           Eastern filed the Amended Complaint (Dkt. No. 88) upon the stipulation
           of the parties, so ordered by the Court. The Amended Complaint added two counts –
           Count III (Declaratory Judgment) and Count IV (Unjust Enrichment). Counts I (Breach
           of Contract) and II (Fraudulent Misrepresentation) of the Amended Complaint are
           substantively identical to those counts in the original Complaint (Dkt. No. 19).

                           Despite having made the strategic decision to answer the original
           complaint without seeking leave to make a 12(b)(6) motion, Strategic Vision now
           challenges the legal sufficiency of the fraudulent misrepresentation allegations in Count
           II. Instead of engaging in potential motion practice addressed to this fraud count,
           Eastern filed the Second Amended Complaint (Dkt. No. 93) pursuant to FRCP 15(a)(1).



                     NEW Y ORK | CONNE CTICUT | NEW JERSEY | ISRAEL | W ASH INGTON D.C.
        Case 1:18-cv-02185-JGK Document 94 Filed 05/09/19 Page 2 of 6




ZEICHNER ELLMAN & KRAUSE                   LLP

    Judge John G. Koeltl
    May 9, 2019
    Page 2


                    Rule 15(a)(1) provides:


                    A party may amend its pleading once as a matter of course within:
                    (A)    21 days after serving it, or
                    (B)    if the pleading is one to which a responsive pleading is required, 21
                           days after service of a responsive pleading or 21 days after service
                           of a motion under Rule 12(b), (e), or (f), whichever is earlier.
                           (emphasis added).

                     Until it filed the Second Amended Complaint, Eastern had not exercised
    its right to amend its complaint once as a matter of course under Rule 15(a)(1). Eastern’s
    recent amendment by consent of the parties does not eliminate its amendment right under
    Rule 15(a)(1). See Ramirez v. County of San Bernadino, 806 F.3d 1002, 1007 (2015)
    (“We hold that Rule 15 provides different ways to amend a complaint, and these ways are
    not mutually exclusive. Rule 15 is organized substantively, not chronologically. It does not
    prescribe any particular sequence for the exercise of its provisions. That is, it does not
    mandate that the matter of course amendment under 15(a)(1) be exhausted before an
    amendment may be made under 15(a)(2), nor does it state that the ability to amend under
    15(a)(1) is exhausted or waived once a 15(a)(2) amendment is made. 15(a)(2)'s phrase “in
    all other cases” does not indicate that it chronologically follows 15(a)(1)”). See also
    Paladino v. Seals-Nevergold, Docket No. 17-cv-538, 2019 U.S. Dist. LEXIS 47140, at *8
    (W.D.N.Y. Mar. 18, 2019) (distinguishing the case at issue but respecting the reasoning
    of the Ramirez decision.); Nuclear Watch New Mexico v. United States DOE, Docket No.
    1:16-cv-00433-JCH-SCY, 2018 U.S. Dist. LEXIS 116716, at *23 (D.N.M. July 12, 2018)
    (“district courts within the Tenth Circuit have held that a plaintiff preserves it’s as of right
    amendment under 15(a)(1) even if the plaintiff obtained previous amendments through a
    different provision of Rule 15.”); Duncan v. Liberty Mutual Ins. Co., Civil Action No. 16-
    CV-12570, 2016 U.S. Dist. LEXIS 190088, at *3 (E.D. Mich. Sep. 28, 2016) (“Under Fed.
    R. Civ. P. 15(a)(1), a party is given one “free shot” at amending its pleading. Once the free
    shot has been used, the party may amend only with consent or permission. In the present
    case, plaintiff used her one free shot to file her second amended complaint. She was
    within her rights to do so because her first amended complaint was filed with the state
    court's permission, that is, under Fed. R. Civ. P. 15(a)(2).”)

                      Since Strategic Vision has not filed a responsive pleading to Eastern’s
    amended complaint, the time for Eastern to file a second amended pleading as of course
    has not yet commenced. Eastern believes the Second Amended Complaint addresses
    Strategic Vision’s objections to the Amended Complaint, obviates the motion practice
    proposed by Strategic Vision, and thus will conserve judicial resources and reduce the
    cost of this litigation.



           NEW Y ORK | CONNE CTICUT | NEW JERSEY | ISRAEL | W ASH INGTON D.C.
        Case 1:18-cv-02185-JGK Document 94 Filed 05/09/19 Page 3 of 6




ZEICHNER ELLMAN & KRAUSE                  LLP

    Judge John G. Koeltl
    May 9, 2019
    Page 3


                   Alternatively, if the Court concludes that Eastern may not amend its
    pleading as of right, Eastern hereby requests (and should be granted) leave to amend
    under Fed. R. Civ. P. 15(a)(2). Rule 15 of the Federal Rules of Civil Procedure provides
    that leave to amend should be “freely” given “when justice so requires.” The rule in the
    Second Circuit is “to allow a party to amend its pleadings in the absence of a showing by
    the non-movant of prejudice or bad faith.” Block v. First Blood Assocs., 988 F.2d 344, 350
    (2d Cir. 1993). “Undue delay, undue prejudice to the opposing party, and futility of the
    amendment are among the reasons to deny leave.” Reubens v. N.Y.C. Dep’t of Juvenile
    Justice, 930 F. Supp. 887, 888 (S.D.N.Y. 1996). No prejudice to Strategic Vision will
    result from Eastern amending the Complaint it filed less than a month ago on April 15,
    2019.

                    Strategic Vision’s only criticism of Count II of the Amended Complaint is
    a purported lack of particularity under Rule 9(b). One of the core reasons behind Rule 9(b)
    is to “provide a defendant with fair notice of a plaintiff's claim.” O’Brien v. National
    Property Analysts Partners, 936 F.2d 674, 676 (2d Cir. 1991). Here, the pre-contract
    discussions between Strategic Vision and Eastern took place in New York and Virginia
    over a relatively brief period of time (late October 2017 through January 6, 2018) and were
    conducted by Strategic Vision by only two individuals - French Wallop and J. Michael
    Waller. During the January 31, 2019 deposition of Yvette Wang, who participated in pre-
    contract negotiations on behalf of Eastern, Ms. Wang provided clarity about the “who,
    what, where, when, why” particularities of Count II of the Amended Complaint. Strategic
    Vision already well knows the particularities about Eastern’s fraudulent misrepresentation
    claim.

                    Critically, had Strategic Vision raised issues with the particularity of
    Eastern’s claims at the outset of this litigation (instead of answering the original
    complaint), Eastern could have addressed those issues during the early stages of this
    litigation. Strategic Vision cannot now complain that permitting an amendment at this
    stage of the proceeding would occasion delay or prejudice Strategic Vision, especially
    considering that Strategic Vision just requested and received a 90-day extension of the
    scheduling order’s deadlines. (Dkt. No. 86). Given Strategic Vision’s strategic decision
    to answer the initial complaint and then seek leave to move to dismiss the same claims
    repeated in the Amended Complaint months later, Eastern should have an opportunity to
    amend the allegations of the fraudulent misrepresentation claim to address Strategic
    Vision’s particularity concerns and short-circuit the need for motion practice on this issue.

                     Strategic Vision’s April 26, 2019 Letter also seeks leave to move to
    dismiss Counts III and IV of the Amended Complaint. “To survive a motion to dismiss, a
    complaint must contain sufficient factual matter, accepted as true, to state a claim to relief
    that is plausible on its face.” Fillmore East BS Finance Subsidiary LLC v. Capmark Bank,



           NEW Y ORK | CONNE CTICUT | NEW JERSEY | ISRAEL | W ASH INGTON D.C.
        Case 1:18-cv-02185-JGK Document 94 Filed 05/09/19 Page 4 of 6




ZEICHNER ELLMAN & KRAUSE                  LLP

    Judge John G. Koeltl
    May 9, 2019
    Page 4


    552 F. App’x 13, 18 (2d Cir. 2014) (citations omitted). The Amended Complaint carries
    this burden regarding Counts III and IV.

                    Under the laws of Nevada and many other states, it is illegal to perform a
    private investigation without an instate private investigator’s license or contract to perform
    a private investigation without a license. See Nev. Rev. Stat. Ann. § 648.060; Va. Code
    Ann. § 9.1-139; D.C. Code § 47-2839; N.Y. Gen. Bus. Law § 70. Private investigation
    contracts entered into by unlicensed investigators are void as a matter of public policy.
    See Joe O'Brien Investigations v. Zorn, 263 A.D.2d 812, 814, 694 N.Y.S.2d 216 (App.
    Div. 1999) (“failure to secure a license as a private investigator would render any contract
    for such services malum in se”); Urban Protective Services v. Great Latin Restaurants,
    L.L.C., Docket No. CL-2006-12250, 2007 Va. Cir. LEXIS 33, at *2 (Cir. Mar. 5, 2007)
    (noting that security service contract [governed under the same statute as private
    investigations] was void and unenforceable because the servicer did not have a license);
    Dale Michael Landi v. Bernard Arkules, 172 Ariz. 126, 135, 835 P.2d 458, 467 (Ct App
    1992) (“Defendants' performance of the contract involved the unlawful act of
    conducting a private investigation without a license. The failure to obtain a license,
    permit, or certificate does not invalidate every contract as contrary to public policy.
    However, the regulation of private investigators is so infused with important public
    policy considerations that a contract to perform investigations is, in the absence of a
    license, unenforceable.”).

                    Here, Count III of the Amended Complaint alleges that Strategic Vision
    and its principal French Wallop have no private investigator license in any state. Am.
    Compl. ¶¶ 27, 28. The January 6, 2018 Research Agreement (the “Contract”) tasked
    Strategic Vision, and Strategic Vision alone, with performing private investigations into
    multiple “subjects” or individuals identified by Eastern. Id. ¶¶ 6, 21. After the Contract
    was executed, Strategic Vision began a private investigation of those 15 individuals by
    investigating the “identities, habits, conduct, business, occupation, honesty, integrity,
    credibility, knowledge, trustworthiness, efficiency, loyalty, activity, movement,
    whereabouts, affiliations, associations, transactions, acts, reputation and character” of
    those individuals. Id. ¶ 44 (mislabeled ¶ 42). The Contract is thus void because it was a
    contract to perform a private investigation, and Strategic Vision and its principal had no
    private investigator’s license in any state. Strategic Vision fruitlessly attacks this clearly
    plausible claim for declaratory relief from multiple fronts.

                   First, Strategic Vision incorrectly claims that Eastern had pled that
    Strategic Vision employs no investigators, did no investigatory work itself, and is therefore
    exempt from licensing requirements. While Strategic Vision allegedly did improperly
    farm out some investigatory work to independent contractors in clear violation of the
    Contract’s terms, Strategic Vision also unquestionably did private investigatory work itself



           NEW Y ORK | CONNE CTICUT | NEW JERSEY | ISRAEL | W ASH INGTON D.C.
        Case 1:18-cv-02185-JGK Document 94 Filed 05/09/19 Page 5 of 6




ZEICHNER ELLMAN & KRAUSE                     LLP

    Judge John G. Koeltl
    May 9, 2019
    Page 5


    within the United States through French Wallop. In any event, Plaintiff has pled that
    Strategic Vision conducted the private investigation and contracted to perform a private
    investigation. Id. ¶¶ 43, 44 (mislabeled ¶¶ 42, 43).

                     Second, Strategic Vision claims it has no nexus to Nevada. In reality,
    Strategic Vision is incorporated in Nevada, purports (in its Answer and Counterclaims) to
    have its principal place of business in Nevada, and presented Eastern with a Contract that
    references to “the laws of the State of Nevada.” (Doc. No. 22 ¶ 42). Strategic Vision
    cannot now claim that its investigation had nothing to do with Nevada, as that assertion
    contradicts its own pleadings. In any event, Eastern alleges that Strategic Vision has no
    private investigation license in any state. Whether the laws of Nevada, Virginia, New
    York, Washington D.C., or any other potentially applicable state are applied, the Contract
    is still void because of Strategic Vision’s failure to obtain a private investigator’s license.

                      Third, Strategic Vision claims that Count III of the Amended Complaint
    duplicates Eastern’s breach of contract claim. “Two claims are duplicative of one another
    if they arise from the same facts … and do not allege distinct damages. Where a claimant
    is entitled to a particular category of damages on one claim but not the other, the claims are
    not duplicative.” NetJets Aviation, Inc. v. LHC Communs., LLC, 537 F.3d 168, 175 (2d
    Cir. 2008). Eastern’s breach of contract and declaratory judgment claims do not arise from
    the same set of facts. The declaratory judgment claim concerns Strategic Vision’s lack of
    a private investigator’s license, while the breach of contract claim does not hinge upon that
    fact. Moreover, the damages available for the two claims are distinct. In the event the
    contract is declared void against public policy, Eastern’s damages are easily measured by
    the sum paid to Strategic Vision and no allowance may be made for partial performance or
    quantum meruit. Conversely, Eastern’s breach of contract claim, even if successful, could
    theoretically be reduced by partial performance or other possible mitigating factors.1

                   Thus, none of Strategic Vision’s criticisms of Counts III or IV of the
    Amended Complaint are meritorious. Nonetheless, in the spirit of seeking to resolve this
    conflict without the need for motion practice, Eastern filed its Second Amended Complaint
    to provide further clarity and detail of the facts underlying Counts III and IV, thereby
    hopefully obviating Strategic Vision’s desire to engage in motion practice on these claims.

                  Eastern looks forward to discussing these matters at the conference
    scheduled for May 13, 2019.




    1
        Since Eastern’s declaratory judgment claim should not be dismissed, its claim for unjust enrichment
        should survive as well.


           NEW Y ORK | CONNE CTICUT | NEW JERSEY | ISRAEL | W ASH INGTON D.C.
       Case 1:18-cv-02185-JGK Document 94 Filed 05/09/19 Page 6 of 6




ZEICHNER ELLMAN & KRAUSE            LLP

    Judge John G. Koeltl
    May 9, 2019
    Page 6


                                           Respectfully submitted,

                                           Eastern Profit Corporation Limited

                                               /s/ Zachary Grendi
                                           Zachary Grendi, Esq.
                                           Zeichner Ellman and Krause LLP
                                           1211 Ave of the Americas
                                           New York, NY 10036
                                           zgrendi@zeklaw.com, 203-489-1233




          NEW Y ORK | CONNE CTICUT | NEW JERSEY | ISRAEL | W ASH INGTON D.C.
